Citation Nr: 0217493	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  02-07 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on 
appeal.  The appellant, the mother of a veteran who had 
active service from February 1971 to February 1973, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained, and 
the duties to notify and assist have been satisfied.  

2.  Prior to the veteran's diagnosis of squamous cell 
carcinoma in January 1998, VA medical records contained no 
evidence of carcinoma.  

3.  There is no evidence of carelessness, negligence, lack 
of proper skill or error in judgment on the part of VA 
health care providers who provided the veteran treatment 
prior to or after the date the veteran's carcinoma was 
diagnosed in January 1998.  


CONCLUSION OF LAW

The requirements for Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1151 have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the 
VA shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. § 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence 
needed to substantiate and complete a claim.  Collectively, 
the June 2000 rating decision and the statement of the case 
issued in connection with the appeal have notified the 
appellant of the evidence considered, the pertinent laws and 
regulations and the reason the claim was denied.  In 
addition, a June 2001 letter to the appellant specifically 
notified her of the provisions of the VCAA including the 
division of responsibilities in obtaining evidence between 
the VA and the appellant.  The appellant was also advised of 
the evidence needed to substantiate her claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
all VA medical records have been obtained and associated 
with the claims file.  In addition, a medical opinion 
concerning the medical question presented in this appeal has 
been obtained.  Lastly, the appellant and her representative 
have not made the Board aware of any additional evidence 
that should be obtained prior to further appellate review.  

Therefore, the record indicates that all relevant facts have 
been properly developed and that all evidence necessary for 
an equitable disposition of the issue on appeal has been 
obtained.  Simply put, the record is complete.  As such, the 
VA has no outstanding duty to inform the appellant that any 
additional evidence or information is needed.  Moreover, as 
the record is complete, any further obligation under the 
VCAA for the VA to advise the appellant as to the division 
of responsibilities between the VA and the appellant in 
obtaining evidence is effectively moot.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The case is now 
ready for appellate review.  

The appellant contends that she should be compensated for 
her son's death because of the treatment he received from 
the VA Medical Centers in Danville and Indianapolis.  She 
maintains that both medical staffs were incompetent in the 
care of her son.  She relates that her son's complaints of 
shoulder pain were ignored and not investigated until 
August 1998 at which time X-rays found cancer.  The 
appellant also relates that during a hospitalization in 
December 1998 he was dropped on the floor by a nurse 
assisting him into his bed causing a wound in the area of 
his tailbone.  The appellant asserts that when the veteran 
returned home in early January 1999 the wound was the size 
of a saucer with a black hole in the center and a foul odor.  
She believed the wound had gangrene and this caused his 
early death.  The appellant also suggests that the VA should 
have diagnosed the veteran's cancer in 1996 or 1997.  
Therefore, a favorable determination has been requested.  

VA medical records dated in 1996 and 1997 contain no 
evidence of complaints, clinical findings, or diagnoses of 
squamous cell carcinoma.  A record dated in November 1996 
shows the veteran had concerns that he might have contracted 
meningitis from a brother who recently died of meningitis.  
At that time the veteran was noted to have no acute 
symptoms, was afebrile, had no headache, neck pain or 
illness.  A record dated in February 1997 when the veteran 
was seen in the nutrition clinic shows the veteran reported 
that he had probably gained weight, but that he had been 
trying to lose weight on his own.  A record dated in 
January 1998 shows the veteran reported that he had been 
sick.  He indicated that his illness started out with some 
kind of bronchitis that had persisted for six months.  He 
reported that his throat was swollen up, that he had been 
not eating much and that he had lost weight.  In 
February 1998, the veteran underwent a fine needle biopsy of 
a right neck mass.  The postoperative diagnosis was 
metastatic tumor of the right neck lymph node.  

A VA discharge summary pertaining to a hospitalization of 
the veteran in February 1998 reflects that the veteran had 
been transferred to the Indianapolis VA Medical Center from 
the Danville VA Medical Center for an airway obstruction.  
It was noted that a right neck mass had been identified that 
was positive for squamous cell carcinoma.  The veteran 
stated that he initially began having symptoms approximately 
one year prior to admission and that within the last month 
he had developed the right neck mass and had increasing 
difficulty breathing and swallowing.  During the 
hospitalization the veteran underwent a direct laryngoscopy 
and biopsy, and an esophagoscopy.  The discharge diagnosis 
was T4, and 3, M0 squamous cell carcinoma of the 
supraglottis.  A March discharge summary shows the veteran 
underwent a total laryngectomy with radical neck dissection 
and left modified radical dissection.  The veteran was 
hospitalized briefly on two occasions in April 1998 for 
treatment of his carcinoma.  The second April 1998 discharge 
summary records that when the veteran was initially 
evaluated and diagnosed with squamous cell carcinoma he was 
found to have extensive disease with tumors in the 
supraglottic area, including the vocal cord and the base of 
the tongue with multiple lymph nodes involved.  No 
complaints pertaining to the veteran's shoulder were noted.  

A VA discharge summary pertaining to a hospitalization of 
the veteran between April and June 1998 notes that during 
the hospitalization the veteran had difficulty with 
abduction of his left shoulder as a result of strapping and 
positioning during the radiation therapy treatment.  The 
veteran was seen for physical therapy of the arm.  A VA 
discharge summary pertaining to a hospitalization of the 
veteran between August and September 1998 records a four 
month history of left shoulder pain.  Following evaluation 
the pertinent discharge diagnosis was stage IV laryngeal 
carcinoma, status post radical neck dissections, status post 
radiation therapy with newly diagnosed metastasis to the 
left shoulder and left hip.  A VA discharge summary shows 
the veteran was admitted for further treatment in 
November 1998, and again in December 1998 and January 1999.  

A January 1999 statement from a VA physician reflects that 
he had reviewed the entire claims file and concluded with a 
medical opinion that it was as least as likely as not that 
the cause of the veteran's death was laryngeal carcinoma 
with bone metastasis and that the treatment received by the 
veteran did not directly cause or hasten his eventual death.

The appellant submitted a letter dated in November 1999 to a 
Member of the United States House of Representatives from 
the Office of the Network Director of the Veterans 
Integrated Service Network (VISN) 11, responding to concerns 
the appellant had regarding her son's care at the Danville 
and Indianapolis VAMC's.  The letter notes that a 
significant amount of time had been spent reviewing the 
clinical and nursing care delivered to the veteran and the 
discharge planning provided.  It was noted that the veteran 
continued experiencing rapid progression of his cancer.  The 
letter went on to explain that many of the symptoms the 
veteran complained of were often the result of the treatment 
process, such as the shoulder pain and X-rays failed to 
detect anything further.  Because of continued complaints of 
pain further testing was performed which confirmed the 
presence of metastatic disease in multiple sites.  The 
veteran's weakness in his lower extremities and later 
paraplegia was reviewed by both neurosurgery and oncology 
and neither treating specialty felt they had anything to 
offer for palliation.  The veteran was noted to have 
received reirradiation as a possibility of some relief, but 
clinical improvement was not expected.  

The letter also addressed the appellant's concern over a 
number of nursing issues and conceded that communication 
between the staff and the appellant was not always clear and 
complete, and from her perspective, sometimes inappropriate.  
It was noted that both heel and coccyx skin problems were 
identified in the medical records and that appropriate 
treatment protocols were put in place with wound care and 
special mattresses and heel relief waffle boots provided.  
It is conceded that nursing documentation of the veteran's 
skin care was sketchy and incomplete, and there was some 
indication that it took more time than reasonable to 
identify the skin breakdowns.  It was noted that the veteran 
often resisted the amount of turning and repositioning 
needed to reduce risk.  The letter continued that while 
these wounds would have caused the veteran additional 
discomfort, it was felt that they would not have contributed 
to, or sped up his ultimate death.  The letter also reviewed 
discharge planning and transportation following the hospital 
admission.  The letter concluded with an apology that the 
appellant's experiences with the medical centers were not up 
to the expectations and standards and that the veteran did 
not receive the support that the health care system should 
have provided.  

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner if such disability or 
death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  A VA General Counsel Opinion held that under the 
provisions of 38 U.S.C.A. § 1151, benefits may be paid for a 
disability or death attributable to the VA's failure to 
diagnose and/or treat a preexisting condition when the VA 
provides treatment or an examination.  VAOPGCPREC 5-2001 
(Feb. 5, 2001).  For claims filed prior to January 1, 1997, 
a claimant is not required show fault or negligence in 
medical treatment.  Brown v. Gardner, 115 S. Ct. 552 (1994) 
(language of statute was plain and did not require a showing 
of fault).  The appellant filed this claim following the 
veteran's death in January 1999, and therefore, must show 
some degree of fault or negligence in medical treatment or 
as was explained in the General Counsel Opinion, disability 
or death due to a preexisting condition when occurring as a 
result of VA treatment or examination only if a physician 
exercising the degree of skill and care ordinarily required 
of the medical profession reasonably should have diagnosed 
the condition and rendered treatment which probably would 
have avoided the resulting disability or death.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the 
disease or injury upon which the claim for compensation is 
based will be compared with the subsequent physical 
condition resulting from the disease or injury.  38 C.F.R. 
§ 3.358(b)(1).  Compensation will not be paid for the 
continuance or natural progression of diseases or injuries 
for which hospitalization or treatment was authorized.  
38 C.F.R. § 3.358(b)(2).  

Several conditions govern the determination of whether any 
additional disability results from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease 
or injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make the disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease 
or injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(1), (2).  Second, compensation is not payable for 
necessary consequences or medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or treatment administered.  38 C.F.R. 
§ 3.353(c)(3).  

Based on this record and evidence, the Board finds that 
there is absolutely no evidence that the veteran's squamous 
cell carcinoma was either misdiagnosed or should have been 
diagnosed at an earlier point prior to its diagnosis in 
January 1998.  In this regard, records dated in 
November 1996 and February 1997 show the veteran related no 
pertinent complaints and at the time of the February 1997 
record the veteran reported that he had gained weight.  
However, at the time of the January 1998 record the veteran 
reported that he had been experiencing respiratory 
symptomatology for approximately six months, that his throat 
had swollen up, that he had not been eating much and had 
lost weight.  This reflects that the symptomatology that led 
to the evaluation and diagnosis of squamous cell carcinoma 
was of relatively recent onset at the time the veteran was 
seen in January 1998.  Further evaluation resulted in a 
diagnosis of squamous cell carcinoma in February 1998, 
approximately one month after the veteran was seen with 
pertinent complaints.  In the absence of a medical opinion 
which suggests that the veteran's squamous cell carcinoma 
should have been diagnosed at an earlier date, the Board 
concludes that the appellant's suggestion that there was a 
misdiagnosis or failure to diagnose the carcinoma at a point 
in time which would have resulted in the veteran's recovery 
is without merit.  

As for the treatment the veteran received during the series 
of hospitalizations beginning in February 1998 and 
concluding with his hospital discharge in January 1998, the 
Board finds that there is no evidence of carelessness, 
negligence, lack of proper skill or error in judgment on the 
part of VA health care providers that in any way caused, 
hastened or contributed to the veteran's death.  It is clear 
from the November 1999 letter from the Office of the Network 
Director of VISN 11 that the concerns the appellant had over 
a number of nursing issues and discharge planning pertaining 
to the veteran's care were, to say the least, well founded 
and show that the veteran's care was less than ideal.  And 
while the medical records do not document that the appellant 
was dropped to the floor during the December 1998 
hospitalization, causing a large wound in the tail bone 
area, even were it documented that the veteran fell or was 
dropped during the hospitalization, the medical records 
clearly reflect that the incident would have had no bearing 
on the outcome of the veteran's treatment.  

In this regard, by the time of a hospitalization of the 
veteran in April 1998 the veteran was reported to have 
"extensive disease" with tumors in the supraglottic area, 
including the vocal cord and the base of the tongue with 
multiple lymph nodes involved.  Indeed, the November 1999 
letter from the Office of the VISN 11 Network Director 
described the veteran as experiencing rapid progression of 
his cancer and that by the time the veteran experienced 
weakness and paraplegia of his lower extremities, neither 
neurosurgery nor oncology had anything to offer the veteran 
for palliation.  It thus appears to the Board that the 
veteran experienced a continuance or natural progression of 
his squamous cell carcinoma following its diagnosis in early 
1998 despite treatment throughout that year.  There is no 
medical opinion of record which suggests that the veteran's 
death could have been prevented given the nature of the 
diagnosis and progression of the disease when diagnosed, and 
a VA physician who reviewed the veteran's claims file stated 
that the treatment the veteran received did not directly 
cause or hasten the veteran's eventual death.  

While it is unfortunate that the appellant's last months 
with her son were complicated by substandard VA medical 
care, there is simply no evidence beyond the appellant's 
contentions that the VA care and treatment provided the 
veteran in any way caused additional disability or caused or 
hastened the veteran's death.  Simply put, there is no 
indication from the record that the shortcomings of VA 
treatment acknowledged by the November 1999 letter from the 
Office of the VISN 11 Network Director in any way hastened 
or substantially or materially contributed to the 
continuance or natural progression of the disease which 
caused the veteran's death.  Accordingly, the Board 
concludes that DIC benefits under 38 U.S.C.A. § 1151 are not 
warranted.  


ORDER

Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1151 is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

